Motion Granted and Order filed July 18, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-01112-CV
                                  ____________

                  AGILEX SUPPLY CHAIN, LLC, Appellant

                                        V.

        BAKER HUGHES OILFIELD OPERATIONS, LLC, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-66289

                                    ORDER

      This is an accelerated appeal from the denial of a motion to dismiss under the
Texas Citizens Participation Act. See Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014(a)(12). All proceedings in the trial court were automatically stayed when
the appeal was perfected. See id. § 51.014(b). Appellee has filed an unopposed
motion to lift the stay for the limited purpose of allowing appellee to nonsuit two
parties1 in the court below (not parties on appeal) with whom appellee has settled.

         A court of appeals may not lift the stay under section 51.014(b) when one
party opposes such action. See In re Geomet Recycling LLC, No. 18-0443, __
S.W.3d __, 2019 WL 2482125, at *2, *6 (Tex. June 14, 2019) (orig. proceeding).
However, the court of appeals may lift the stay if the parties so agree. Id. at *2 n.1
(“Although the stay is mandatory, like most other legal rights its application may be
waived by agreement of the parties.”).

         Accordingly, we grant appellee’s motion. The stay imposed by section
51.014(b) is lifted for the limited purpose of allowing appellee to nonsuit the settling
parties.

                                       PER CURIAM




1
    Kemlon Products & Development Group, Inc. and US Synthetic Corporation.

                                              2